Case 8:20-cv-01620-CEH-AEP Document 28 Filed 06/15/21 Page 1 of 3 PageID 210




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TERRY ALCINDOR,

      Plaintiff,

v.                                                  Case No: 8:20-cv-1620-CEH-AEP

LOUIS DEJOY,

      Defendant.
___________________________________/

                      ORDER SCHEDULING MEDIATION

      THIS MATTER is before the Court sua sponte regarding scheduling mediation.

Pursuant to the order entered by District Judge Charlene E. Honeywell, this case has

been referred to the undersigned to conduct a mediation. (Dkt. 27.) Accordingly, it is

      ORDERED:

      1.     A mediation conference is scheduled for July 15, 2021, at 9:30 AM before

the undersigned. The conference shall be conduced via Zoom videoconference. The

Clerk will be sending everyone an invitation to the mediation conference via email.

Although the conference is taking place by video, all parties should dress appropriately

for this Court proceeding. Furthermore, the parties are hereby reminded that under

Local Rule 5.01 the taking of photographs, the operation of recording or transmission

devices, and the broadcasting or televising of proceedings in any courtroom or hearing

room of this Court, or the environs thereof, either while the Court is in session or at
Case 8:20-cv-01620-CEH-AEP Document 28 Filed 06/15/21 Page 2 of 3 PageID 211




recesses between sessions when Court officials, lawyers, jurors, witnesses or other

persons connected with judicial proceedings of any kind are present, are prohibited.

      2.     The mediation conference shall be conducted in accordance with this

order and the Local Rules regarding mediation.

      3.     Each attorney acting as lead trial counsel, and each party (and in the case

of a corporate party, a corporate representative) with full authority to settle, shall

attend and participate in the mediation conference.

      4.     Not less than three business days prior to the mediation conference, each

party shall provide the undersigned with a written mediation statement, which must

include the following: a summary of the facts and issues of the case; a statement

outlining the parties’ respective positions concerning the claims and defenses of the

case; and a statement concerning all relief requested, including monetary demands.

The mediation statement must be mailed directly to the Chambers of Magistrate Judge

Julie S. Sneed, 801 N. Florida Avenue, Suite 11A, Tampa, FL 33602, or e-mailed

directly to Chambers_FLMD_Sneed@flmd.uscourts.gov.            The summary must be

treated as a confidential communication, and its contents must not be disclosed.




                                         -2-
Case 8:20-cv-01620-CEH-AEP Document 28 Filed 06/15/21 Page 3 of 3 PageID 212




      5.    Participants shall be prepared to spend as much time as may be necessary

to settle the case. No participant may compel the early conclusion of a mediation

because of travel or another engagement. Only the undersigned may declare an

impasse or end the mediation.

      DONE and ORDERED in Tampa, Florida on June 15, 2021.




Copies furnished to:
Counsel of Record
Plaintiff, pro se




                                       -3-
